Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/21/2021 has been entered. Claims 1-9, 11, and 12 remain pending in this application. Applicant’s arguments and amendments to the Drawings and Claims have overcome and every objection, and 112(a)/(b) rejections previously set forth in the Non-Final Office Action mailed on 11/15/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1–4, 7, and 11–12 are rejected under 35 U.S.C. 103 as being unpatentable over US20190038222 A1 to Krimon et al. (hereinafter “Krimon”) in view of  US20190001121A1 to Lara et al. (hereinafter “Lara”).
Regarding claim 1, Krimon discloses a wearable device for mitigating a movement disorder of a
subject, the device comprising (Fig. 1 solution 110; Abstract “the disclosed subject matter is an
assistance system with a wearable assistive device):
	a. an attachment system configured to be attached to a body part of a subject (Fig. 1 glove 127
secures the device to the body); 
b. a set of body part sensors to provide a set of sensor outputs related to involuntary movement of the body part attributable to the movement disorder; (Fig. 5 sensors in the 
c. a processing unit operationally coupled to the set of body part sensors and configured to
quantify frequencies and amplitudes of the involuntary movement associated with the movement disorder based on the set of sensor outputs (Fig. 5 intended motion inferencer 531, motion modulation engine 545 are taken together to be the “processing unit”; Paragraphs 0044 & 0045 disclose that information from sensors in the device 511 are provided to an object and gesture recognition component 523 and that information is transferred to the intended motion inference 531.); 
d. a set of mechanical transducers operationally coupled to the processing unit to provide a
set of mechanical outputs; wherein the processing unit is further configured to respond to the quantified frequencies and amplitudes to control the set of mechanical outputs of the set of mechanical transducers so as to mitigate an extent of the movement disorder through a feedback loop (Fig. 5 actuators 546, intended motion inference 531, motion
modulation engine 545, actuator control manager 546; Fig. 6 block 635 shows the inference engine learns through a feedback loop; Paragraph 0060 discloses the IMI 531 and MME 545 work together to make the network of actuators execute a particular motion; Paragraph 0072 discloses machine operation is done to mitigate effects of neuro-muscular ailments.)
Krimon discloses the device of claim 1, but does not disclose wherein a processing unit is responsive to frequencies and amplitudes of involuntary movements attributable to a movement disorder.   However, Lara demonstrates it was known in the art before the effective filing date of the claimed invention to use a biosignal processing unit responsive to amplitudes and frequencies of involuntary movements associated with a movement disorder (Fig. 1 biosignal processing system 100; Paragraph 0022: “Generally, the systems and methods described herein may receive sensor data from a 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intended motion inferencer 531 and motion modulation engine taken together to be the “processing unit” to further include processing frequencies and amplitudes of involuntary movements associated with a movement disorder, as taught by Lara, to provide an additional way to understand neurological circuits, provide clinical/therapeutic insight, and/or enable closed-loop algorithms to augment cortical functioning or treat neurological disease (Fig. 1 biosignal processing system 100; Paragraphs 0022 & 0050).
Regarding claim 2, Krimon in view of Lara discloses the wearable device of claim 1, and Krimon further discloses wherein the movement disorder has symptoms are selected from the group consisting of tremor, rigidity, bradykinesia, compulsion to move, and combinations thereof (Fig. 5 motion detector 521, objects gesture recognition 523, user monitoring and reporting (UMR) 551; Paragraph 0065 discloses the UMR can be enhanced by adding objective assessment such as Unified Parkinson Disease Rating Scale (UPDRS). The symptoms consisting of tremor, rigidity, bradykinesia, and compulsion to move are all encompassed in the UPDRS, thus these symptoms and combinations thereof are able to be detected by the device).
Regarding claim 3, Krimon in view of Lara discloses the device of claim 1, and Krimon further discloses wherein the processing unit is further configured to detect a freezing gait of a patient with Parkinson's Disease (Krimon at motion detector 521, objects gesture recognition 523, UMR 551; . 
Regarding claim 4, Krimon in view of Lara discloses the device of claim 3, and Krimon further discloses wherein the processing unit is further configured to control the set of mechanical transducers so as to relieve the freezing gait of a patient with Parkinson's Disease (Krimon at Fig. 5 IMI 531, MME 545, ACM 546, motion & movements 547; Paragraph 0075 discloses motion may be modulated in block 823 to provide assistive strength for intended motion and can provide reactive motion assistance to alleviate symptoms. Freezing gait is defined as an inability to move the limbs forward despite the intention to move. Thus the processor in Krimon is configured to relieve the freezing gait (intention to move) of a patient.).
Regarding claim 7, Krimon in view of Lara discloses the device of claim 1, and Krimon further discloses wherein the device is configured to be fully autonomous, using passive movement disorder sensing to initiate active operation (Fig. 4 predictive mode 415; Paragraph 0040 “In a predictive mode 415 (e.g., autonomous mode), the assistive device may initiate motion predictively (e.g., before the user signals a motion via their muscles) based on situational context, or when the user begins a motion in a situation.)
Regarding claim 11, Krimon in view of Lara discloses the device of claim 1, and Krimon further discloses wherein the processing unit is further configured to control the mechanical transducers, without requiring control inputs from external control units (Fig. 4 predictive mode 415; Fig. 5 external sensor devices 515; Paragraph 0040 “In a predictive mode 415 (e.g., autonomous mode), the assistive device may initiate motion predictively (e.g., before the user signals a motion via their muscles) based on situational context, or when the user begins a motion in a situation.”; Paragraph 0043).
Regarding claim 12, Krimon in view of Lara discloses the device of claim 1, and Krimon further discloses wherein the processing unit is further configured to collect and store data (Fig. 5 IMI 531,  from sensors in the apparatus 511 and external sensors 515) and the FOP stores data (See Paragraph 0071).).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view of Lara, as applied to claim 1, and further in view of US6458089B1 to Ziv-Av (hereinafter “Ziv-Av”).
Regarding claim 5, Krimon in view of Lara discloses the device of claim 1 but does not disclose wherein the attachment system includes a wristband, a set of mechanical transducers are distributed throughout the circumference of the wristband. However, Ziv-Av demonstrates it was known in the art before the effective filing date of the claimed invention to include a mechanical transducer in a wristband (Fig. 6 device 20, actuator 26). Although only one actuator is disclosed in Ziv-Av, Krimon already has transducers throughout the circumference of the wrist (Krimon at Fig. 3 actuators 301), and Ziv-Av discloses using the actuator in the wristband.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the device of Krimon in view of Lara to further include more actuators within a wristband, as taught by Ziv-Av, in order to provide an additional way to reduce an amplitude in trembling motion of the user (Ziv-Av at Fig. 6 device 20 (is a wristband), actuator 26; Col. 5 lines 2–11).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view of Lara, as applied to claim 1 above, and further in view of US20140350436 A1 to Vaidhi et al. (hereinafter “Vaidhi”).
Regarding claim 6, Krimon in view of Lara discloses the device of claim 1 but Krimon in view of Lara does not disclose wherein the device is operated by a button on a face of the device. However, Vaidhi demonstrates it was known in the art before the effective filing date of the claimed invention to use a device for monitoring a user’s health with buttons on its face to operate a device (Fig. 1B input interface 158, housing 154).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view of Lara, as applied to claim 1 above, and further in view of US20180070840 A1 to Cronin et al. (hereinafter “Cronin”).
Regarding claim 8, Krimon in view of Lara discloses the device of claim 1 but does not disclose
wherein the device further comprises a battery that can be coupled to a magnetically aligned charging
cable for charging the device. However, Cronin demonstrates it was known in the art before the
effective filing date of the claimed invention to use a device that has a battery which is magnetically
coupled to a charging cable (Fig. 2 battery 255, charger 200, port 285; Paragraph 0063).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the device of Krimon in view of Lara to further include a battery that can be coupled to a magnetically aligned charging cable, as taught by Cronin, in order to supply power to the device during the day while the user is wearing it (Fig. 2 battery 255, charger 200, port 285; Paragraph 0004).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view Lara and Ziv-Av, as applied to claim 5 above, and further in view of US20180192946 A1 to Adachi et al. (hereinafter “Adachi”).
Regarding claim 9, Krimon in view of Lara and Ziv-Av discloses the device of claim 5 but does not disclose wherein the wristband is configured with a hook-and-loop fastener. However, Adachi demonstrates it was known in the art before the effective filing date of the claimed invention to use a 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to further modify the device of Krimon in view of Lara and Ziv-Av to further include a wristband with a hook-and-loop fastener, as taught by Adachi, in order to provide a way to attach the wristband to the user (Adachi at Fig. 1 inner layer 20a; Paragraphs 0094 and 0098).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 11, and 12 filed on 12/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 5 and 9 filed 12/21/2021 have been fully considered but they are not persuasive. Applicant argues that incorporation of actuators from Ziv-Av changes the principle of operation for Krimon. Examiner notes that presence of the actuators found in Ziv-Av would not compromise the principle operation of Krimon (to mitigate movement disorder symptoms), but would in fact add an additional way to dampen tremor motions from a user. Furthermore, the processor of Lara is responsive to movements associated with movement disorders, and not just intended movements. Accordingly, the combination of Krimon, Lara, and Ziv-Av properly reads upon Applicant’s claims 5 and 9. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785